DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the synthetic fiber textile" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. In efforts to further the prosecution the term “synthetic textile fiber” will be interpreted as reading “synthetic fiber textile.” 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,377,064. Although the claims at issue are not identical, they are not patentably distinct from each other because the prior art teaches the same invention including the coating amount of silicone resin, average resin thickness and average ratio of strain.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN. 5,662,354 to Ellerbrok in view of US Pub No. 2012/0015573 to Akechi.
Regarding Claims 1-2
	Ellerbrok teaches an airbag comprising synthetic textile fiber (Ellerbrok, abstract, column 5, lines 12-16). Ellerbrok teaches that the airbag may comprise a strain ratio between warp and weft of 1:2 which is equivalent to a weft strain/ warp strain ratio of 0.5 (Id., column 5, liens 22-49).
	Ellerbrok does not appear to teach a coating for the fabric airbag. However, Akechi teaches a coated fabric for an airbag obtained by applying an addition polymerizable solvent-free silicone resin onto at least one surface of a synthetic fiber textiles (Akechi, abstract, paragraph [0016]), wherein a coating amount of the silicone resin is 10 to 20 g/m2 which  overlaps the claimed range of 15 to 45 g/m2 (Id., paragraph [0011]). Akechi teaches an average resin thickness of warp and weft at a vertex portion of the surface of the coated fabric is from 4 to 12 micrometers (Id., abstract). Akechi teaches that the coating provides low burning speed at a low coating weight and excellent flame retarding property for a variety of different types of airbags (Id., paragraph [0102]). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the airbag of Ellerbrok and to apply the airbag coating of Akechi motivated by the desire to form a conventional airbag having improved flame retarding properties and low burning speed without the need of a large amount of applied coating.
Regarding the strain ratio of the coated fabric in weft direction to strain of the coated fabric in warp direction, although the prior art does not disclose this ratio for the coated embodiment, the claimed properties are deemed to naturally flow from the structure in the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention, and further since the strain ratio is present in the uncoated fabric, the strain ratio would be maintained upon the application of the coating since the value is relative and the coating is applied to both directions of fibers.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  

Regarding Claims 3 and 6
Regarding the difference in bending resistance, although the prior art does not disclose a difference in bending resistance between 3 and 20mm, the claimed properties are deemed to naturally flow from the structure in the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention, such as an airbag fabric having the claimed amount of resin, cover factor, fineness, and having the claimed strain ratio.
Regarding Claims 4 and 7-9
Ellerbrok is silent as to the fineness of the yarns. Therefore, it would have been necessary and obvious for one of ordinary skill in the art at the time the invention was made to look to the prior art for exemplary fineness values used in fabrics for use in airbags. Akechi provides this conventional teaching, showing a total fineness for a yarn constituting the textile is 200 to 470 dtex which is within the claimed range of 200 to 550 dtex (Id., paragraph [0054]). .
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the airbag of the prior art combination, and to use the specific fineness of the yarns, such as within the claimed ranges, as taught by Akechi, motivated by the desire to form a conventional fabric comprising yarn fineness values which are known in the art to be predictably suitable for use in airbag applications.

Regarding Claims 5 and 10-16
Ellerbrok is silent as to the cover factor of the textile. Therefore, it would have been necessary and obvious for one of ordinary skill in the art at the time the invention was made to look to the prior art for exemplary cover factors used in fabrics for use in airbags. Akechi provides this conventional teaching, showing a cover factor of the textile is from 1800 to 2500 (Id., paragraph [0018]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the airbag of the prior art combination, and to use a cover factor, such as within the claimed ranges, as taught by Akechi, motivated by the desire to form a conventional fabric comprising a cover factor which is known in the art to be predictably suitable for use in airbag applications.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786